Case 6:19-cv-00582-JCB-KNM Document 9 Filed 08/25/20 Page 1 of 1 PageID #: 22




                                   No. 6:19-cv-00582

                                  Henry Lee Givens,
                                      Plaintiff,
                                         v.
                                   Tom B. Watson,
                                     Defendant.


                                        ORDER

                This action brought pursuant to 42 U.S.C. § 1983 was re-
            ferred by the court to United States Magistrate Judge K. Ni-
            cole Mitchell, who issued a report and recommendation that
            the case be administratively closed. Doc. 5. Plaintiff received
            notice of and has filed no objection to the recommendation.
                The court now adopts that report and recommendation.
            Pursuant to that recommendation, the court orders this action
            administratively closed. Plaintiff may ask the court to place
            the case back on the active docket if and when the state-court
            criminal charges are dismissed or resolved in his favor. This
            action will be dismissed if (1) plaintiff is convicted or the crim-
            inal charges are finally resolved against him or (2) the court
            has not heard from plaintiff in this action within two years
            from the entry of this order.
                                  So ordered by the court on August 25, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge
